Citation Nr: 1026471	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  94-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right leg disability, to 
include as due to aggravation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty from August 1977 to November 1977.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a September 1993 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case was 
previously before the Board and was remanded in May 1997, March 
2005, December 2006 and July 2009.  

The Veteran testified at a personal hearing at the RO in December 
1994 and at a Board hearing at the RO in March 1997.  As the 
Veterans Law Judge who conducted the March 1997 hearing was no 
longer employed by the Board, in its prior March 2005 remand, the 
Board found that the RO should contact the Veteran at his most 
recent address to clarify whether he still wanted a Board 
videoconference hearing.  Again, the Board's December 2006 remand 
directed that the Veteran be scheduled for a Board hearing.  In 
July 2009, the Board again remanded this case because the Veteran 
had not been scheduled for such a hearing and he had continued to 
request another Board hearing.   

The Veteran was scheduled for a Board hearing at the local RO in 
February 2010.  However, the day prior to his hearing, the 
Veteran requested to reschedule the hearing to consult with 
appropriate legal counsel.  However, as the request to reschedule 
was not received two weeks prior to the hearing date pursuant to 
38 C.F.R. § 20.704, the Veterans Law Judge, who was scheduled to 
preside at the hearing, denied the Veteran's motion to reschedule 
because good cause had not been shown for the Veteran's failure 
to appear.    

While the Board regrets further delaying appellate review, the 
appeal must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Subsequent to the Board's prior remand, in an October 2009 
statement, the Veteran indicated for the first time that he had 
requested the VA Medical Center (VAMC) in San Francisco, 
California to send treatment records from 2007 to the present to 
the RO.  The Veteran stated that he believes these records are 
new evidence pertinent to his claim.  A handwritten notation on a 
VA Form 10-5345 is to the effect that the original request and 
authorization for such records was sent to the San Francisco 
VAMC.  However, it does not appear that any records were 
received, and there is otherwise no response from San Francisco 
VAMC to the effect that the requested records are not available.  
As VA medical records are constructively of record and must be 
obtained, the RO should take appropriate follow up action to 
obtain any VA treatment records from the San Francisco VAMC.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Board is aware of the long appellate history of this case.  A 
review of the prior remands shows that actions were directed 
toward the purpose of assisting the Veteran.  To prevent further 
delays in appellate review, the Board stresses to the Veteran 
that he work with his representative to ensure that all pertinent 
evidence is either submitted, or identified by the Veteran so VA 
may take steps to obtain such evidence.  In light of the fact 
that the Veteran has recent identified new evidence, the Board 
has no recourse but to again remand for the purpose of assisting 
him with his appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from the San Francisco, California, VAMC, to 
include records from 2007 to the present.  
Should the Veteran identify any additional 
pertinent evidence, the RO should take 
appropriate action to obtain such evidence.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


